DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 (last paragraph) should be changed to “the heat dissipation portion is provided in and the chip electronic component .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US20130099611, “Suga”) in view of Watanabe et al. (US20050190539, “Watanabe”).
Re claim 1, Suga discloses control device comprising: 
a first substrate 43 (figs 4-5, [0063]) provided with a chip electronic component (fig 1, [0066]); 
a second substrate 42 (figs 4-6 & 8-9, [0063]) having a surface provided with a plurality of electronic components including a tall component 22 taller than the chip electronic component (figs 4-5, [0065], inherent since space 43 is located at is smaller than height of 22), the surface of the second substrate 42 facing a surface of the first substrate 43 (figs 4-5 & below); and 
a heat sink 44 disposed between the first substrate 43 and the second substrate 42 (figs 3-5 & below, [0068]-[0069] & [0089]), wherein: 
the heat sink 44 includes a component receiving portion (figs 3-5 & below, [0068]-[0070], where 22 is positioned) and a heat dissipation portion (figs 3-5 & below), the component receiving portion being configured to receive the tall component 22 on the second substrate 42 (figs 3-5 & below, [0069]), the heat dissipation portion being configured to perform heat exchange between the first substrate 43 and the second substrate 43 (figs 1, 3-5 & below, [0068], heat dissipation portion is between 43 & 42 since 40 & 41 include 14 & 15 of fig 1 which are connected to both 43 & 42; and exchanges heat from at least 40 & 41), and the component receiving portion and the heat dissipation portion being provided so as not to overlap with each other as viewed in a facing direction in which the first substrate 43 and the second substrate 42 face each other (figs 3-5 & below), 
the component receiving portion extends through the heat sink 44 in the facing direction in which the first substrate 43 and the second substrate 42 face each other (figs 3-5 & below), and 
the component receiving portion is provided in a central portion of the heat sink 44 (figs 3 & below), and the heat dissipation portion is provided in a peripheral portion surrounding the component receiving portion in the heat sink 44 (figs 3-6 & below).

    PNG
    media_image1.png
    630
    684
    media_image1.png
    Greyscale

Suga discloses claim 1 except for:
the surface of the first substrate being provided with the chip electronic component; and
the chip electronic component is provided in a peripheral portion surrounding the component receiving portion in the heat sink.
Watanabe discloses the surface of the first substrate 31 facing the heat sink 50 being provided with the chip electronic component D (figs 1 & 8, [0058], [0062], [0064] & [0099]-[0101]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the chip electronic component of Suga so the surface of the first substrate being provided with the chip electronic component, as disclosed by Watanabe, in order to transfer heat from the chip electronic component to the heat sink, as taught by Watanabe (para [0099]-[0101]).
It is pointed out that Suga in view of Watanabe disclose the chip electronic component is provided in a peripheral portion surrounding the component receiving portion in the heat sink, since Suga discloses the peripheral portion surrounds the component receiving portion in the heat sink and surface of the peripheral portion facing the first substrate is the only location for the chip electronic component to contact the heat sink. 
Re claim 7, Suga in view of Watanabe disclose claim 1 as discussed above. Suga further discloses a motor device comprising: the control device 3 according to claim 1, and a motor 2 as an electrical device (fig 4, [0043], the motor 2 being provided integrally with the control device 3 (fig 4).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suga in view of Watanabe and in further view of Nakano et al. (US20130088128, “Nakano”).
Re claim 5, Suga in view of Watanabe disclose claim 1 as discussed above. Suga further discloses the first substrate 43 is configured to control supply of electric power to an electrical device 2 (figs 1 & 4-5, [0066], and the second substrate 42 is configured to supply the electric power to the electrical device 2 through control performed by the first substrate 43 (figs 1 & 4-5, [0065]-[0066]).
Suga discloses claim 5 except for the second substrate is located closer to the electrical device than the first substrate is.
Nakano discloses the second substrate 7 is located closer to the electrical device 20 than the first substrate 1 is (fig 15, [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second substrates of Suga in view of Watanabe so the second substrate is located closer to the electrical device than the first substrate is, as disclosed by Nakano, in order to positioned the substrates for different configurations, as demonstrated by Nakano (figs 13-14 & 15-16, the configuration of figs 13-14 have the first substrate 1 closer to 20 & the configuration of figs 15-16 has the second substrate 7 closer to 20).
Re claim 6, Suga in view of Watanabe and Nakano disclose claim 5 as discussed above. Suga further discloses a terminal block 60 (figs 3-6, [0075]) to which a terminal of the electrical device 2 is connected is provided on the surface of the second substrate (figs 1 & 3-8, [0077], terminals 65 of terminal block 60 connect to surface of 62; 65 connects power circuit to battery 8 & terminals of 2 are electrically connected to 65 through the power portion shown in fig 1), the surface of the second substrate 62 being provided with the tall component 22 (figs 4 & 6-8), and the heat sink 44 includes a terminal block receiving portion 50 configured to receive the terminal block 60 (figs 3-4, 6 & 8,[0070], [0073] & [0078]) the terminal block receiving portion 50 being provided so as not to overlap with the component receiving portion or the heat dissipation portion as viewed in the facing direction in which the first substrate 43 and the second substrate 42 face each other (figs 3, 6, 8 & above for claim 1).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The main reason for indicating claim 4 as allowable is the inclusion of the limitations, inter alia, of:
“The control device according to claim 1, wherein the heat sink 21 includes a partition wall 21c and a peripheral wall 21d, the partition wall 21c being located between the first substrate 22 and the second substrate 23, and the peripheral wall 21d being provided on a peripheral edge portion of the partition wall 21c and surrounding both the first substrate 22 and the second substrate 23.”

    PNG
    media_image2.png
    509
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    361
    813
    media_image3.png
    Greyscale

The closest prior art Suga does not disclose the above limitations. 
Suga discloses the heat sink 44 includes a partition wall (figs 3-6 & below, wall indicated has same hash lines as heat sink 44) and a peripheral wall (figs 3 & below), the partition wall being located between the first substrate 43 and the second substrate 42 (figs 3-4 & below), and the peripheral wall being provided on a peripheral edge portion of the partition wall (figs 3-4 & below). Suga does not disclose the peripheral wall surrounds both the first and second substrates.

    PNG
    media_image4.png
    591
    582
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834             

                                                                                                                                                                                           
/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834